The Chancellor,
Samuel J. Read, in the year 1834, purchased at a sheriff’s sale a farm at Little Eggbarbor, in the county of Burlington. The property formerly belonged to Samuel Loveland, and was sold under a decree of this court to satisfy certain mortgages. After making this purchase, general Read determined to sell off the property in parcels at auction, and fpr that purpose he advertised it for sale in the spring of the year 1835. Not knowing much about the premises, previous to the day of sale he sent Robert Leeds, a surveyor, to run out the land and make a map of it; this he did, and furnished the map t j general Read before the time'fixed for the sale. On this map there is a tract lying south of a thoroughfare, said to .contain about .fifteen acres, ■which at the auction was sold to. Charles Cramer, one of the de*283fendants; and the controversy in this cause relates entirely to the sale of this lot.
The bill charges, that the complainant sold this lot according to the map, for a fifteen acre tract, more or less, and with the agreement that, the purchaser should pay for fifteen acres whether it turned out io he more or less. That after the sale, he made out a deed according to the map, when, by the fraud and misrepresentation of the defendants, he was induced to vary the description of the premises, and besides the fifteen acres which he really sold, he has included twenty-seven acres additional which were never sold, so that the defendant, instead of fifteen acres, has a deed for forty-two acres. The prayer of the bill is, that the deed may be corrected, or that, the defendant, Cramer, may re-convey the twenty-seven acres and account fot the profits of this excess of land during the time he has possessed it.
The answer denies that any such map was exhibited at the sale, or that the defendant bought by any map, and on the contrary insists that he bought the land by certain boundaries which were publicly announced by the complainant at the time of the sale, and by which boundaries he is entitled to all the forty-two acres described in the deed.
There is a mass of evidence taken in thecause, agreeing in many particulais but widely differing in others, so that the main difficulty is to arrive at the true state of facts. This was a public sale, and at the distance of two years and a half persons at the sale are called upon to stale what took place. In such cases it will always be found, that among perfectly upright, men their stories will differ, and perhaps materially. 1 deem it unnecessary to go over the whole evidence. 1 have examined it catefully, and shall now content myself with stating the conclusions to which T have come, and the principles on which the case must be decided.
In the first place, I consider it fully made out by the evidence that general Read sold by the map. The answer denies that any map of this Lot was exhibited at the sale to the knowledge of ihe defendant who purchased, or that he heard of any ; but that the *284map was exhibited, is stated by almost every witness, and by some of them it is said that at the time the defendants were not more than ten or twelve feet. off. The defendants’own .witnesses admit that the map was exhibited at (lie sale.
It is very manifest that general Read himself, at the time of the sale, did not know the extent, of the properly lie owned theie. He thought lie owned only the fifteen acres, or thereabouts, south of tiie thoroughfare, when in truth lie did own forty-two acres. He had purchased the entire faim a short time before, and without any knowledge of the metes and bounds himself, had sent a surveyor to lay off the land for sale fiom the best information be could derive'from others. The surveyor who made the map testifies, that he only put on the map the fifteen acres, which lie supposed the extent of the Samuel Loveland line. And this was the extent of the line for a period of forty years, but Samuel had bought another strip of Charles Loveland, which carried Ids line down to Cramer’s land and (lie ditch.
In the second place, general Read, when he made out the first deed, made it from (lie map, and when he made the alteration in tiie description in the second deed, iiedid so from the information alone which lie derived from tiie defendants, and from the confidence which he reposed in them. They indeed staled to him that iiis desciiption did not embrace all the land which they purchased, but they did -not explain to him in an open, frank manner, as they were bound to do, the extent they claimed. He liad no idea that this hew starting-place in the description, made (lie difference between fifteen and forty-two acres. Had they so explained it, iiis eyes would have been opened, and the deed would newer have been executed as it was.
In tiie third place, although tiie evidence is contradictory on tliis point, yet from the fact that tiie defendants’ witnesses swear positively to it, and among die rest the auctioneer himself, and tiie complainants' witnesses only speak negatively that they did not hear it, 1 must believe that general Read, when lie was called upon for the bounds of lite land at tiie auction; did say that it bounded on the thoroughfare, Wading river, Cramer’s line and *285others; and that he particularly mentioned Cramer's line. But it is equally certain that he did so without understanding where Cramer’s line was, and without any intention of going beyond the fifteen acres set off in the map.
In the fourth place, as the land was sold for fifteen acres, more or less, although general Read did say they were only to pay for that quantity if the land turned out to be more or less, yet the defendants, as reasonable men, could never have supposed that he intended in a sale of fifteen acres to embrace a tract, of forty-two acres. The difference was too great. They must have seen, as other witnesses swear they did, that he was laboring under a mistake when he declared he sold to Cramer’s line. The expression he used was clearly intended to cover a miscalculation of a fraction, or a few acres at. most: it never could have been intended to cover so large a difference as twenty-seven acres. The defendants resided in the neighborhood and knew all about the land, and general Read did not.
In the fifth place, the price at. which the land sold was sufficient to have satisfied the purchaser of the mistake. The land sold was worth the price paid per acie, and could the defendants have believed they were to receive twenty-seven acres in addition, worth at least fifteen dollars per acre? This was enough, surely, to have demanded an explanation on their part.
In the sixth place, the offer made by general Read when he discovered the mistake, was a perfectly fair and reasonable one. He said in substance, By your directions I have given you a deed for mote land than I intended. I supposed you to be fair, honest men. You must re-convey the land and I will return you what you have paid, and thus put an end to the whole contract, or you must pay me the same price for the additional acres that you paid for the others, or I shall seek my redtess in the courts of law. The defendants refused the pioposition, and it is my duty, upon this state of facts, to settle the rights of these parties according to the principles and rules of this court.
If this land was sold, as I believe it was, from the map, the twenty-seven acres were not in it at all, and therefore could not *286have been sold. When the deed was made, the twenty-seven acres were put in it from the representation alone of the defendants and from the confidence reposed in them, and it covers that much more land than was intended, or than would, have been put in, hud the grantor at the time been informed of all the circumstances attending the case. As the defendants knew the fact that the alteration in the description would take in this whole tract, they should have so explained it to the grantor.
It is among the first principles of a couit of equity to correct mistakes, and to prevent parties from being injured in their property, and especially their freeholds, by any misapprehension or concealment of the true state of facts. The cases are numerous where relief has been' afforded under like circumstances. Bingham v. Bingham, 1 Vesey, sen. 126; Gee v. Spencer, l Vernon, 32; Evans v. Llewellyn, 2 Brown’s Ch. 151 ; De Riemer v. De Cautillon, 4 Johns. Ch. 88; 1 Story’s Eq. 159, 160.
Citarles Cramer has, in my opinion, a deed for twenty-seven acres more land than he should have, and 1 shall decree a re-conveyance from him to the heirs at law of general Read, for all the land in his deed beyond the fifteen acres described on the map under which the stile was made, or that the present deed he rectified, as may he most convenient, for the parties, the result being the same in either case; and that he pay the annual value of the excess from the time he entered into possession, to be ascertained by a master. The bill as to Isaac Cramer must he dismissed, there being no ground lor a decree against him.
As some reason was given by the course of general Read at the auction, for the purchaser to suppose the land sold bounded on Cramer, though not enough, in view of all the circumstances, ■to justify me in letting him hold to that line, I do not think he should pay' costs. The decree will be without costs.
Decree accordingly.